Citation Nr: 0424409	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran presented for a hearing before a Decision Review 
Officer in June 2003.  He subsequently requested a hearing 
before the Travel Board, but withdrew his request in July 
2004.  See 38 C.F.R. § 20.704(e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
attorney if further action is required on their part.


REMAND

The Board first notes that since the supplemental statement 
of the case issued in December 2003, additional VA outpatient 
records have been associated with the claims file.  The 
veteran has not waived his right to initial RO consideration 
of such evidence in connection with the claims on appeal.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 38 
C.F.R. § 20.1304 (2003).  Therefore, a decision in regards to 
this appeal must be deferred pending RO adjudication based on 
the additional evidence of record.

Furthermore, the Board notes that updated outpatient records 
show fluctuations in the veteran's assigned global assessment 
of functioning (GAF) scores, with scores lower than the score 
assigned at the time of the last VA examination of record, in 
October 2003.  The additional records also indicate that the 
veteran experiences more frequent bouts of depression and 
other psychological symptoms.  Therefore, to ensure that 
appellate consideration is based on an accurate disability 
picture, a more contemporary examination is needed.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran is 
requested to identify the dates of 
treatment and names and addresses of all 
VA and non-VA medical care providers who 
have treated him for PTSD since in or 
around June 2004.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.

2. After the above has been accomplished, the RO 
should make arrangements for the veteran to be 
afforded a VA psychiatric examination to determine 
the current degree of severity of his PTSD.  The 
claims file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  The examiner should identify the nature, 
frequency and severity of all current 
manifestations of PTSD.  In addition, the examiner 
should provide a GAF with an explanation of the 
significance of the score assigned and include a 
discussion as to the impact of the veteran's PTSD 
on his ability to maintain employment.  

3.  After completing the above action, the 
veteran's claim should be readjudicated, based on 
the entirety of the evidence, with consideration as 
to the propriety of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999) and with 
consideration of the veteran's unemployability and 
the provisions of 38 C.F.R. § 4.16 (2003), if 
applicable.  If the claim is not granted to the 
veteran's satisfaction, he and his attorney should 
be provided with a supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).	

	

                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


